 

ECEIVE

\ NOV 25 2089

  

 

UNITED STATES DISTRICT COURT JUDGE KAPLAN’S CHAMBERS

 

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

United States of America TV oshe SDNY . Order of Restitution

~ 9QCMENT
_ SLECTRONICALLY FILED

Arquilio Ortiz, OIC He ———

“afr FILED:_gay-2-7-901a]
Defendant. _ iE NOV

Upon the application of the United States of America, by its attorney, Geoffrey $. Berman,

v. 17 Cr. 700 (LAK)

 

 

 

 

 

et

 

 

 

 

 

United States Attorney for the Southern District of New York, Cecilia Vogel, Sarah Mortazavi,
and Alexandra Rothman, Assistant United States Attorneys, of counsel; the presentence report; the
Defendant’s conviction on Counts One and Two of the above Information; and all other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. Arquilio Ortiz, the Defendant, shall pay restitution in the total
amount of $75,000 to Allstate Financial Services, LLC, which reimbursed the victim of the
offenses charged in Counts One and Two for the loss arising from those offenses. The name,
address, and specific amount owed to Allstate Financial Services, LLC is set forth in the Schedule
attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically Stephen Decker, Luis Mercado, and Robert Merlo, under No. $1 17 Cr. 738 (LAK),
as well as Gregory Adamo, under No. $82 17 Cr. 738 (LAK). Defendant’s liability for restitution

shall continue unabated until either the Defendant has paid the full amount of restitution ordered

 
herein, or Allstate Financial Services, LLC has been paid the total amount of the loss from all the

 

restitution paid by the Defendant and co-defendants in this matter.

Dated: New York, New York

[fre [7

 

 

HON. LEWIS A. cel ah b
UNITED STATES DISTRIC GE
